Citation Nr: 0417734	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  04-04 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a left leg disorder.


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to March 
1970.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 rating decision by the RO in 
Huntington, West Virginia, which found that new and material 
evidence had not been submitted to reopen the previously 
denied claim of entitlement to service connection for a left 
leg disorder and denied service connection for PTSD. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a statement received by the Board in June 2004, the 
veteran requested a videoconference hearing, before a 
Veterans Law Judge of the Board, at the RO in Huntington, 
West Virginia.  The Board cannot proceed with adjudication of 
this claim until the veteran has been provided with the 
opportunity to appear and testify before a Veteran's Law 
Judge at a videoconference hearing.  Therefore, the RO should 
schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2003).  

Accordingly, the case is remanded for the following action:

The RO should schedule the veteran for 
a videoconference hearing.  After the 
hearing is conducted, the case should 
be returned to the Board, in accordance 
with appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




